In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                        No. 07-18-00413-CR


                           SANTIAGO CARRASCO, JR., APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 64th District Court
                                      Swisher County, Texas
             Trial Court No. A-4642-17-06, Honorable Robert W. Kinkaid, Jr., Presiding

                                           April 2, 2020

                                MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Santiago Carrasco, Jr., appellant, pleaded not guilty to burglary of a building1 and

the case proceeded to trial. Following voir dire, appellant changed his plea to guilty. The

jury found him guilty and sentenced him to two years’ confinement in the Texas

Department of Criminal Justice and a $2,500 fine.




       1   See TEX. PENAL CODE ANN. § 30.02 (West 2019).
       In this appeal, counsel for appellant has filed an Anders2 brief in support of a

motion to withdraw. We grant counsel’s motion and affirm the judgment of the trial court.


       In his brief, counsel certifies that he has conducted a conscientious examination

of the record and, in his opinion, the record reflects no reversible error upon which an

appeal can be predicated. Id. at 744; In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim.

App. 2008). In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App.

[Panel Op.] 1978), counsel discusses why, under the controlling authorities, there are no

reversible errors in the trial court’s judgment. Counsel has sent a letter to appellant

notifying him of his motion to withdraw; provided appellant with a copy of the motion,

Anders brief, and appellate record; and informed him of his right to file a pro se response.

See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014) (specifying appointed

counsel’s obligations on the filing of a motion to withdraw supported by an Anders brief).

By letter, this Court also advised appellant of his right to file a pro se response to counsel’s

Anders brief. Appellant has not filed such a response. The State has not filed a brief.


       By his Anders brief, counsel discusses areas in the record where reversible error

may have occurred but concludes that the appeal is frivolous. We have independently

examined the record to determine whether there are any non-frivolous issues that were

preserved in the trial court which might support an appeal but, like counsel, we have found

no such issues. See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300

(1988); In re Schulman, 252 S.W.3d at 409; Gainous v. State, 436 S.W.2d 137, 138 (Tex.




       2   See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2
Crim. App. 1969). Following our careful review of the appellate record and counsel’s

brief, we conclude there are no plausible grounds for appellate review.


        Therefore, we grant counsel’s motion to withdraw and affirm the judgment of the

trial court.3




                                                                   Judy C. Parker
                                                                      Justice


Do not publish.




        3 Counsel shall, within five days after the opinion is handed down, send appellant a copy of the

opinion and judgment, along with notification of appellant’s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4. This duty is an informational one, not a representational one. It is
ministerial in nature, does not involve legal advice, and exists after the court of appeals has granted
counsel’s motion to withdraw. In re Schulman, 252 S.W.3d at 411 n.33.

                                                      3